DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 4/25/2022, with respect to the rejection(s) of claim(s) , 2, 4, 6-8, 10-12, 15-18 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bertelo WO 9746607 A1.
The independent claims have been amended to contain a new combination of limitation not previously considered. Specifically, the claims have been amended to contain promoting coagulation and flocculation of colloidal particles within a liquid contained in a container, wherein the volume in which the plate travels within the liquid container during the distal-proximal oscillation motion is between 10% and 50% of the liquid container volume; and wherein a periodicity by which one or more arms are manipulated distally and proximally in an oscillation motion is between 0.1 Hz and 1 Hz.  The amendments require new rejections that follow necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps the applicant intended the one or more arms. 
Claim 11 recites the limitation "periodical displacement" in line.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended periodical displacing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-8, 10-12, 15-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bertelo WO 9746607 A1.
 	With respect to claims 1, 2, 4, 6-8, 10-12 15-16, 18,  and 21, the Bertelo reference discloses (Claims, figures and disclosure) coagulation of particles in water using an oscillation motion from 2.4 to 3.7 Hz.  The oscillation arm 5 (rod) is located in the fluid flow. Circular oscillation plates 3 having orifice 4 are spaced such that they oscillate a volume about 15-20% (1/6 to 1/5 in the event where there are 5 baffle plates moving the total volume each plate moves about 20 percent and when 6 plates are used about 15%) disclosed in figure 1. The reference discloses to obtain a relative movement between the fluid and the baffles, the said piston can move the fluid in the container while the baffles are fixed, or else move all or part of the baffles while the fluid remains in place or both at the same time. 
 	To obtain a relative movement between the fluid and the baffles, the said piston can move Horizontally in the fluid in the container while the baffles are fixed, or else move all or part of the baffles while the fluid remains in place or both at the same time. There is a wide range of mechanisms capable of ensuring the movement of this piston (alternating displacement the accelerates and decelerates the fluid periodically), for example mechanical, pneumatic, hydraulic, electromagnetic systems. In the case where one operates continuously, one uses a device as shown in Figure (2). This device consists of two containers 1 a and 1 b connected by an elbow 8 which may contain baffles. The container 1 a is identical to the container 1 in FIG. (1). The container 1b has a central pipe 5b devoid of 5 holes. However, in another configuration, this pipe 5b could be perforated with holes for a complementary addition of another coagulant.
 	The method according to the present invention advantageously use a device as shown in Figure (1). This vertical cylindrical device 1 is provided with a casing 2. Said container is divided into a succession of compartments C separated by baffles 3 provided with at least one orifice 4. Said baffles 3 can be fixed on a central pipe (rod) 5 provided with baffles, identical or different, can be placed at equal or different distances from each other.
 	Coagulants which can be used according to the present invention, mention may be made of inorganic salts, such as sodium chloride, potassium chloride, lithium chloride, sodium bromide, calcium chloride, ferrous sulfate, ferrous chloride, ferric chloride, ferric sulfate, aluminum sulfate, iron alumina.
 	This method also has the advantage of being very flexible in that it is possible to use several containers which may contain baffles of different geometry, resulting in an adequate separation of the flows in an oscillatory flow to result in uniform mixing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bertelo as applied above.
With respect to claim 17, the Bertelo reference does not expressly disclose wherein the amount of said flocculant is at least 25% less than would be required for similar removal efficiency with a jar test as specified in ASTM D2035 standard.
However, one of ordinary skill in the art would recognize that increasing and decreasing the amount of coagulant/flocculant would increase and decrease the amount of floc respectively.  Making the amount a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bertelo reference and use 25% less than would be required for similar removal efficiency as specified in ASTM D2035 standard, since it has been held that wherein the general conditions exist it is within the ordinary skill of one in the art to find or discover the optimum or workable ranges. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774